Citation Nr: 9929129	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 11, 1996, 
for the grant of service connection for hypertension with 
coronary artery disease, status post myocardial infarction; 
residuals of a bullet wound of the right shoulder; and 
nephrosclerosis with chronic renal failure for the purpose of 
accrued benefits. 

2.  Entitlement to an effective date prior to March 11, 1996, 
for the grant of special monthly compensation based on the 
need for aid and attendance for the purpose of accrued 
benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  The appellant is the widow of the veteran.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  On March 11, 1996, the RO received the veteran's claim 
for service connection and for special monthly compensation 
based on the need for aid and attendance.

2.  The veteran died on June [redacted], 1996. 

3.  The appellant submitted a claim for accrued benefits to 
the RO in June 1996.  

4.  By rating decision dated in April 1997, the RO granted 
entitlement to service connection (for accrued benefits) for 
hypertension with coronary artery disease, status post 
myocardial infarction, evaluated as 100 percent disabling, 
effective from March 11, 1996; residuals of a bullet wound of 
the right shoulder, evaluated as noncompensable, effective 
from March 11, 1996; nephrosclerosis with chronic renal 
failure, evaluated as 100 percent disabling, effective from 
March 11, 1996; and special monthly compensation based on the 
need for aid and attendance, effective from March 11, 1996.

5.  The veteran did not meet the underlying legal or 
regulatory basis to award special monthly compensation based 
on the need for aid and attendance prior to March 11, 1996, 
the date of his award of service connection. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 11, 
1996, for the grant of service connection for hypertension 
with coronary artery disease, status post myocardial 
infarction; residuals of a bullet wound of the right 
shoulder; and nephrosclerosis with chronic renal failure for 
the purpose of accrued benefits have not been met.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 3.400(b)(2)(i) 
(1998).

2.  The criteria for an effective date earlier than March 11, 
1996, for the grant of special monthly compensation based on 
the need for aid and attendance for the purpose of accrued 
benefits have not been met.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. §§ 3.400(o)(2), 3.401(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran originally submitted a claim of entitlement to 
service connection for cardiovascular and kidney disorders to 
the RO on March 11, 1996.  He also requested entitlement to 
aid and attendance or housebound benefits.  Attached to the 
claim was a written statement from Ira Harmon, M.D. dated 
October 27, 1994. 

Thereafter, additional evidence was received, including the 
veteran's service medical records, numerous private medical 
records, and a work evaluation of the veteran dated in 1983.  
The private records, dated from 1987 to 1998, included those 
from Methodist Medical Center; Shands Hospital; St. Vincent's 
Medical Center; Ira Harmon, M.D.; Robert Brown, Sr., M.D.; 
Julius Dean, M.D.; and L.T. McCarthy, Jr., M.D.

The veteran died on June [redacted], 1996.  At the time of his 
death, he was not service connected for any disability.

In June 1996, the RO received a claim from the appellant, 
widow of the veteran, for dependency and indemnity 
compensation (DIC).  She requested that the "CLAIM THAT MY 
HUSBAND HAD SUBMITTED FOR SERVICE CONNECTED DISABILITY BE 
CONTINUED."

By means of an April 1997 rating decision, the RO granted 
entitlement to service connection (for accrued benefits) for 
hypertension with coronary artery disease, status post 
myocardial infarction, evaluated as 100 percent disabling, 
effective from March 11, 1996; residuals of a bullet wound of 
the right shoulder, evaluated as noncompensable, effective 
from March 11, 1996; nephrosclerosis with chronic renal 
failure, evaluated as 100 percent disabling, effective from 
March 11, 1996; and special monthly compensation based on the 
need for aid and attendance, effective from March 11, 1996.  

The appellant was awarded accrued compensation benefits 
effective the first of the month following the month of the 
veteran's claim for benefits in March 1996.  That is, she 
received monetary benefits effective from April 1, 1996, on 
an accrued basis.  See VA letter to the appellant, dated May 
9, 1997. 

The appellant appealed the RO's April 1997 rating decision to 
the Board.  She stated that the effective date of the 
veteran's award should be the date of his separation from 
active service because he was suffering from all of his 
disabilities at that time.

The appellant testified at a personal hearing at the RO in 
May 1998.  She again stated that the effective date for the 
veteran's award should be 1971, when he was separated from 
active service.  She reported that he did not know how 
serious his illnesses were at that time.  He reportedly 
attempted to see a county service officer after service, but 
the wait was too long so he left.


II.  Legal analysis

A.  Hypertension with coronary artery disease, status post 
myocardial 
infarction; residuals of a bullet wound of the right 
shoulder; and 
nephrosclerosis with chronic renal failure

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.1000(a)(1)(i) (1998).  Under 38 U.S.C.A. § 5121(c), the 
only requirement imposed regarding a claim for accrued 
benefits is that the application "must be filed within one 
year after the date of death."  38 U.S.C.A. § 5121(c) (West 
1991); see Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim); see also Jones v West, 136 F.3d. 1296 
(Fed. Cir. 1998).  

In this case, the veteran had claims pending at the time of 
his death.  Following his death, the appellant submitted an 
application for DIC to the RO in June 1996, within one year 
of the date of the veteran's death.  A claim by a surviving 
spouse for DIC shall also be considered a claim for accrued 
benefits.  38 U.S.C.A. § 5101(b) (West 1991). 

The RO assigned as the effective date for an allowance of 
service connection for hypertension with coronary artery 
disease, status post myocardial infarction; residuals of a 
bullet wound of the right shoulder; and nephrosclerosis with 
chronic renal failure of March 11, 1996, because that was the 
date that the RO received the veteran's claim.  As noted 
above, the appellant was awarded accrued compensation 
benefits effective the first of the month following the month 
of the veteran's claim for benefits in March 1996, i.e., from 
April 1, 1996, on an accrued basis.  See 38 U.S.C.A. § 5111 
(West 1991).

The governing regulation provides as follows:

§ 3.400  General.

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

. . . .

(b)	Disability benefits

. . . .

(2)  Disability compensation --

(i)  Direct service connection (§ 
3.4(b)).  Day following separation from 
active service or date entitlement arose 
if claim is received within 1 year after 
separation from service; otherwise, date 
of receipt of claim, or date entitlement 
arose, whichever is later.  Separation 
from service means separation under 
conditions other than dishonorable from 
continuous active service which extended 
from the date the disability was incurred 
or aggravated.

38 C.F.R. § 3.400(b)(2)(i) (1998) (emphasis added).

The appellant contends that the veteran suffered from the 
service-connected disabilities at the time of his separation 
from service in 1971 and that therefore service connection 
should be awarded back to the day when he separated from 
service.  Although the veteran was separated form active 
service in July 1971, his original service connection claim 
bears a date-stamp from the RO of March 11, 1996.  The RO was 
required by law to establish the effective date as the date 
of the claim even if the veteran showed entitlement by reason 
of medical evidence prior to that date.  The earliest 
possible date for the award of service connection is the date 
of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(b)(2)(i) (1998).  

Concerning the appellant's statement's that the veteran did 
not file a claim immediately upon separation from service 
because he did not know how severe his illnesses were or 
because the wait was too long, the laws and regulations 
governing effective dates do not provide for a remedy in such 
circumstances.  The Board is not unsympathetic to the 
appellant's situation.  However, the laws and regulations 
regarding the effective dates prevent the Board from reaching 
a different result.  The evidence of record does not indicate 
that VA had a reason to review the issues of entitlement to 
service connection for the claimed disabilities until receipt 
of the claim in March 1996.  See 38 C.F.R. §§ 3.151, 3.155, 
3.157 (1998).

Accordingly, the Board concludes that entitlement to an 
effective date earlier than March 11, 1996, for service 
connection for hypertension with coronary artery disease, 
status post myocardial infarction; residuals of a bullet 
wound of the right shoulder; and nephrosclerosis with chronic 
renal failure, for the purpose of accrued benefits, is not 
warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(b)(2)(i) (1998).  In this case, the facts 
are not in dispute, and application of the law to the facts 
is dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).



B.  Special monthly compensation based on the need for aid 
and attendance

The general rule for an award of increased compensation, as 
for allowances of other claims, is set out in 38 U.S.C.A. § 
5110(a) which provides that, unless otherwise specified, the 
effective date for a claim for an increase "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991) (emphasis added); see also 
38 C.F.R. § 3.400(o)(1) (1998).  An exception to the general 
rule is specified in 38 U.S.C.A. § 5110(b)(2) which provides:

The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(b)(2) (West 1991) (emphasis added); see 
also 38 C.F.R. § 3.400(o)(2) (1998).  Accordingly, the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court) has held that 
"evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Scott v. 
Brown, 7 Vet. App. 184, 188 (1994).

Except as provided in Sec. 3.400(o)(2), the effective date of 
an award of aid and attendance and housebound benefits is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  However, when an award of pension or compensation 
based on an original or reopened claim is effective for a 
period prior to the date of receipt of the claim, any 
additional pension or compensation payable by reason of need 
for aid and attendance or housebound status shall also be 
awarded for any part of the award's retroactive period for 
which entitlement to the additional benefit is established.  
38 C.F.R. § 3.401(a) (1998).

Here, the veteran filed a claim of entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114(l) on March 11, 
1996.  A grant of special monthly compensation based on the 
need for aid and attendance is a derivative benefit and in 
order for the RO or the Board to grant such benefit, the 
veteran must be service connected.  Since the veteran was not 
awarded service connection for his various disabilities until 
March 11, 1996, the date of his original claim for service 
connection, he did not meet the underlying legal or 
regulatory basis to award the a grant of special monthly 
compensation based on the need for aid and attendance and 
there is no legal basis to grant special monthly compensation 
based on the need for aid and attendance prior to this date.  
Therefore, regardless of when the veteran was rendered in 
need of regular aid and attendance by his disabilities which 
were eventually service connected, March 11, 1996, is the 
earliest possible date for the grant of an award of special 
monthly compensation based on the need for aid and 
attendance.

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board is not unsympathetic to the appellant's 
situation.  However, the laws and regulations regarding the 
effective dates prevent the Board from reaching a different 
result.



ORDER

Entitlement to an effective date prior to March 11, 1996, for 
the grant of service connection for hypertension with 
coronary artery disease, status post myocardial infarction; 
residuals of a bullet wound of the right shoulder; and 
nephrosclerosis with chronic renal failure for the purpose of 
accrued benefits is denied. 

Entitlement to an effective date prior to March 11, 1996, for 
the grant of special monthly compensation based on the need 
for aid and attendance for the purpose of accrued benefits is 
denied. 



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

